DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 12/10/2020, in which claims 1 - 28, excluding the currently cancelled claims, are pending and presented for examination. Upon entry of this amendment, claims 1, 3, 4, and 6 - 28 are all the claims pending in the application. Claims 2 and 5 have been canceled by this amendment.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An encoder that encodes a video by motion compensation, the encoder comprising: circuitry; and memory, 
wherein, using the memory, the circuitry: 
in an inter prediction mode in which an affine motion vector is calculated for each of sub- blocks constituting a current block of a picture in the video, based on motion vectors of neighboring blocks of the current block, 
changes a shape or size of the sub-block when a variation in direction or variation in magnitude among motion vectors of control points in the current block satisfies a predetermined condition, the motion vectors of the control points being derived based on the motion vectors of the neighboring blocks; 
calculates the affine motion vector for the sub-block having the shape or size changed; and performs the motion compensation for the sub-block having the shape or size changed, 
wherein the circuitry selects a horizontally long or vertically long sub-block as the shape or size of the sub-block when the variation in direction or variation in magnitude among the motion vectors of the control points satisfies the predetermined condition.

The Office Action previously rejected claims 1, 4, and 7 - 28 have been rejected under 35 U.S.C. § 103 as being unpatentable over Said et al. (US 2018/0199048) in view of Chen et al. (US 2019/0089960), and further in view of Li et al. (US 2018/0270500)..
 	Examiner previously indicated that claims 2, 3, 5, and 6 contain allowable subject matter. By this amendment, independent claims 1 and 4 have been amended so as to include the features of claims 2 and 5, respectively, thereby placing claims 1 and 4 in condition for allowance. 
 	Regarding independent claims 7 and 8 (which are method claims corresponding to claims 1 and 4), these claims have been amended so as to correspond to amended claims 1 and 4, and accordingly, claims 7 and 8 are also in condition for allowance.
Examiner however agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims in their amended state. Therefore, all pending claims in this application are in condition for allowance based on assessment of Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487